Citation Nr: 0636189	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-02 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1957 to August 
1966.  He died in January 1999.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law 
Judge at the RO in June 2002.  A transcript of her hearing 
has been associated with the record.

The appeal was remanded for additional development of the 
record in June 2004 and March 2006.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1999.  The death 
certificate lists the cause of death as complications of 
carcinoma of the urinary bladder.

2.  The veteran's death was due to error in judgment on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination.




CONCLUSION OF LAW

The criteria for DIC under provisions of 38 U.S.C.A. § 1151 
are met. 38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the appellant's claim was received in 
February 1999, prior to the enactment of the VCAA.  A letter 
dated in April 1999 requested a copy of the veteran's death 
certificate and dependency information.  

Letters dated in July 1999 and August 1999 requested 
information sufficient to verify the veteran's service.

A letter from the Appeals Management Center (AMC) dated in 
June 2004 informed the appellant of the evidence necessary to 
support her claim.  The appellant was asked to identify 
sources of treatment for the veteran.  She was informed that 
VA was responsible for obtaining certain types of evidence 
and that it would make reasonable efforts to obtain other 
types of evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notices were provided to the appellant both before and after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  Medical opinions have been 
obtained.  The appellant was afforded the opportunity to 
testify before the undersigned, and was asked at her hearing 
whether she believed that there was any outstanding evidence 
pertaining to her claim.  Neither the appellant nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the record reflects that the veteran was diagnosed 
with recurrent bladder tumor in July 1998.  At the time, his 
chief complaint was decreased urinary stream and painless 
hematuria.  Over the subsequent months, the veteran underwent 
various tests to be cleared for surgery.  

A VA emergency room note dated on January 7, 1999 indicates 
that the veteran's chief complaint was hematuria since 
December 27, 1998.  After laboratory testing, the diagnosis 
was hematuria.  The veteran was discharged to home.  

A January 8, 1999 VA treatment note indicates that the 
veteran had been diagnosed with multiple low grade bladder 
tumors.  The provider noted that the veteran had been seen 
the previous day in the emergency room and had presented for 
further evaluation.  He was scheduled for transurethral 
resection on January 21, 1999.  The provider indicated that 
the veteran would be admitted January 20, 1999 to be seen by 
cardiology.

Records from St. Louis University Hospital indicate that the 
veteran was transported by emergency medical services to the 
emergency room.  The veteran's wife reported that her husband 
had collapsed in the bathroom and she discovered him on the 
floor with blood everywhere.  The veteran was brought via 
stretcher in full cardiac arrest, with cardiopulmonary 
resuscitation in progress.  Efforts to revive the veteran 
were unsuccessful and he was pronounced dead.  In a January 
[redacted] note, it was reported that the veteran had bladder cancer 
and had been scheduled for surgery.  Apparently, he had lost 
a lot of blood, especially during the last day and so much 
loss had brought on heart failure.

At her June 2002 hearing, the appellant testified that the 
veteran went to the emergency room on January 7, 1999 because 
his bladder was stopped up.  She suggested that her husband's 
surgery was not scheduled earlier than January 21 because the 
Pope was there and they didn't want anyone in the hospital 
during that time.  She stated that the veteran's symptoms 
were more severe on the day that he died.  She suggested that 
if the surgery had not been put off, he would not have passed 
away.  

A VA physician rendered an opinion in July 2005.  He noted 
that the veteran had been diagnosed with a low grade bladder 
tumor and had been bleeding intermittently.  He indicated 
that he did not have any information concerning the staging 
of the tumor.  With respect to the veteran's medical history, 
he noted diabetes, hypertension, and coronary artery disease.  
He discussed the various tests conducted in 1998, noting that 
cardiac imaging revealed abnormal myocardial perfusion and 
large left ventricle and old infarct.  The physician also 
indicated a history of coronary bypass surgery.  He stated 
his belief that the veteran was a very friable patient 
clinically because he had coronary artery disease and had 
already undergone bypass surgery.  He pointed out that 
diabetes mellitus made the veteran more prone for cardiac 
problems and heart attacks.  He also noted that the veteran's 
hypertension also made him more prone to have cardiac 
problems.  He indicated that the veteran's low grade bladder 
tumors could definitely cause intermittent bleeding.  He 
stated that a very massive bleeding at one time might disturb 
the hemodynamics and might cause or precipitate myocardial 
ischemia and lead to a heart attack, which could result in 
the veteran's death.  

An additional opinion was rendered by a VA physician in April 
2006.  The physician noted that the veteran had suffered from 
multiple medical problems, including diabetes mellitus, 
hypertension, and coronary artery disease.  He indicated that 
a large papillary tumor was diagnosed in July 1998 and that 
the veteran was scheduled for various pre-operative 
clearances.  The physician opined that there was too much 
delay in working the veteran up for surgery.  However, he 
indicated that he could not answer whether the delay caused 
the veteran's demise.  He noted that the veteran suffered 
cardiac arrest on January [redacted], 1999, but there was no mention 
of massive bleeding or any blood work done to prove that it 
was related in any way to the veteran's bladder cancer 
problem.  He reiterated that the veteran had other comorbid 
conditions.  He concluded that he could not make a direct 
link between the sudden death and the bladder tumor.  

Analysis

Under the applicable law, when a veteran suffers additional 
disability or death as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).  For claims filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2006).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2006).

The claimant must show additional disability or death that is 
actually the result of disease or injury, or an aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The appellant essentially argues that the veteran's condition 
was such that his bladder surgery should have been carried 
out when he presented to the VA emergency room on January 7, 
1999 and that if it had been carried out at that time, he 
would have survived.   While the Board has considered the 
appellant's statements, she is not, as a layperson, qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  She is competent to report that the veteran 
was bleeding as that is an observable condition.

Having carefully considered the evidence pertaining to the 
appellant's claim, the Board concludes that the legal 
requirements are met for compensation under 38 U.S.C.A. § 
1151.  

The VA physician who rendered an opinion in July 2005 did 
state that very massive bleeding at one time might disturb 
the hemodynamics and might cause or precipitate myocardial 
ischemia and lead to a heart attack, which could result in 
the veteran's death.  The examiner also noted, in another 
report, that it took almost 6 months for him to be cleared 
for surgery and that this was not acceptable as there was too 
much delay in working him up.

Although, the VA physician who rendered the April 2006 
opinion concluded, after careful review of the evidence, that 
he could not make a link between the veteran's sudden death 
and the bladder tumor, his opinion was premised upon a 
misstatement of fact.  This examiner reported that there had 
been no report of massive bleeding.  However, the January [redacted] 
note clearly references the loss of blood and that so much 
had brought on heart failure.  The lay reports of the 
veteran's loss of blood are credible in light of the January 
[redacted] note.

At this time, the VA examiner has determined that the delay 
in working up the veteran was unacceptable.  The failure to 
treat in a timely manner constitutes error in judgment.  The 
January [redacted] report references heart failure due to blood loss 
and such loss cannot be associated with anything other than 
the unacceptable delay in VA treatment.  To the extent that 
the VA examiner contains a partially negative opinion, such 
opinion is based upon an incorrect factual premise.  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


